


Exhibit 10.6
 
SCHEDULE OF PARTIES TO MANAGEMENT AND EXECUTIVE EMPLOYMENT AGREEMENT
 
Parties to current form of management agreement – filed as exhibit 10.5 in Form
10-K for the year ended December 31, 2008:
 
Name
 
Title
 
H. Chris Killingstad
 
President and Chief Executive Officer
 
Thomas Paulson
 
Vice President and Chief Financial Officer
 
Thomas J. Dybsky
 
Vice President, Administration
 
Heidi M. Hoard
 
Vice President, General Counsel and Secretary
 
Michael W. Schaefer
 
Vice President, Chief Technical Officer
 
Andrew J. Eckert
 
Vice President, North American Sales and Service
 
Donald B. Westman
 
Vice President, Global Operations
 

 
Parties to current form of management agreement – filed as exhibit 10.2 in Form
10-Q for the quarterly period ended September 30, 2006, amended on December 17,
2008 – filed as exhibit 10.16 in Form 10-K for the year ended December 31, 2008:
 
Name
 
Title
 
Karel Huijser 
 
Vice President, International
 

